                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:19-cv-00195-FDW


 PAMELA S. MATTHEWS,                            )
                                                )
       Plaintiff,                               )
                                                )
 vs.                                            )                   CONSENT ORDER
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security Administration )
                                                )
       Defendant.                               )


       THIS MATTER IS BEFORE the Court on the parties’ “Consent Motion for Attorneys
Fees,” (Doc. No. 16), and it appearing that the parties have agreed that the Commissioner of Social
Security should pay the sum of $3,500.00, in full and final settlement of all claims arising under
the Equal Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d).
       It is therefore ORDERED that the Motion (Doc. No. 16) is GRANTED. The Commissioner
of Social Security pay to Plaintiff the sum of $3,500.00 in attorney fees, in full satisfaction of any
and all claims arising under EAJA, 28 U.S.C. § 2412(d), and upon the payment of such sum this
case is dismissed with prejudice. If the award to Plaintiff is not subject to the Treasury Offset
Program, payment will be made by check payable to Plaintiff’s counsel, Olinsky Law Group.
Whether the check is made payable to Plaintiff or to Plaintiff’s attorney, the check shall be mailed
to Russell Bowling at 77 West Main Street, Franklin, NC 28734, in accordance with Plaintiff’s
assignment to her attorney of her right to payment of attorney’s fees under the EAJA. If the
payment is subject to offset, then any remaining fee will be made payable to Plaintiff and mailed
to Plaintiff’s counsel’s office address.
       IT IS SO ORDERED.                   Signed: June 24, 2020




         Case 1:19-cv-00195-FDW Document 18 Filed 06/25/20 Page 1 of 1
